Citation Nr: 0408601	
Decision Date: 04/02/04    Archive Date: 04/16/04

DOCKET NO.  03-00 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for depression secondary to 
service-connected head injury.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Darryl M. Springer, Law Clerk




INTRODUCTION

The veteran had active service from December 1961 to April 
1966.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision from the Department of 
Veterans Affairs (VA) Detroit, Michigan Regional Office (RO).  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.  


REMAND

The veteran contends that his depression is a result of 
overseas service and the residuals of a closed head injury, 
which occurred on active duty in October 1965, not as a 
result of a second closed head injury in the 1990's.  Service 
connection has been established for a closed head injury with 
migraine type headaches, rated as 10 percent disabling 
effective from September 2000.  

The veteran's service medical records show that on enlistment 
examination of July 1961 and on separation examination of 
March 1966, the veteran's psychiatric status was evaluated as 
normal.  A May 1965 medical record noted that that veteran 
reported a nervous condition and that he had been treated 
quite frequently overseas at the U.S. Army Hospital, Camp 
Kue, apparently in the Ryukyu Islands.  A July 1965 report 
showed that the veteran had symptoms of anxiety with no 
suicidal thoughts, hallucinations or delusions.  The 
assessment was obsessive compulsory personality with anxiety 
reaction.  In late October and November 1965, the veteran was 
treated at the U.S. Naval Hospital in Quantico, VA, following 
a head injury sustained when he fell down stairs in the 
barracks.  He was unconscious following the injury for a 
short period of time.  Neurological status was within normal 
limits on hospital discharge on November 1, 1965.  The 
diagnoses were cerebral concussion and lacerated open wound, 
right occipital and supraorbital regions.   

VA treatment reports from August 1997 to April 2001 show that 
the veteran had a history of a second closed head injury as a 
result of a fall at a construction site in approximately 
1993.  The records also note that he was treated for alcohol 
abuse, seizure disorder, depression with suicidal thoughts, 
dizziness, visual hallucinations and depression due to head 
injury, which was well controlled.  During a February 2001 
psychiatric consultation, a VA psychiatrist noted the 
veteran's history of two head injuries, one during service 
and one during the 1990's.  Regarding the assessment of 
depression due to head injury, he commented that it was 
possible that the head injury during service could have 
contributed to the veteran's current presentation of symptoms 
but that there was no way of determining the degree to which 
this was the case, so that the actual severity of symptoms 
related to that original head injury remained indeterminate.  

On VA examination of May 2001, the veteran reported that he 
sustained a head injury in service in early 1966 when he was 
assaulted.  He reported that he was unconscious for six 
hours.  He was not found to have either pretraumatic amnesia 
or posttraumatic amnesia.  He reported that following the 
injury he developed recurrent headaches for up to six hours 
and occurring three to four times per week, which were 
associated with nausea, vomiting and photophobia with some 
light headedness, but no loss of consciousness.  The history 
of a second head injury in the mid 1990's was reported.  The 
veteran also reported seizures with the last one being three 
months prior to the examination.  The diagnoses were 
convulsive disorder, unrelated to service head injury, but 
related to a head injury, some five years ago and closed head 
injury in service with subsequent cephalgia, migraine in type 
and no neurologic disability relative to that injury.

As there appears to be some conflict in the medical opinions 
of record as as to the etiology of the veteran's depression, 
an appropriate VA examination should be provided in an 
attempt to further ascertain the nature of, and etiology of 
any depression and any relationship with the veteran's 
service, including his service-connected head injury.

Furthermore, it appears that additional records should be 
obtained.  The treatment records for a nervous condition from 
the U.S. Army Hospital, Camp Kue, apparently in the Ryukyu 
Islands, are not of record.  Therefore, the RO should try to 
locate service medical records from the U.S. Army Hospital, 
Camp Kue for the year 1965.

Additionally, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law during 
the pendency of this appeal.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, VA promulgated regulations published 
at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003)).  The VCAA and 
its implementing regulations include, upon the submission of 
a substantially complete application for benefits, an 
enhanced duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), the United 
States Court of Appeals for Veterans Claims (Court) provided 
guidance regarding the notice requirements mandated by the 
VCAA.  

Furthermore, in a decision on May 1, 2003, the United States 
Court of Appeals for the Federal Circuit invalidated 38 
C.F.R. § 19.9(a)(2) and (a)(2)(ii).  See Disabled American 
Veterans et al. v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2) was invalid because in conjunction with 
38 C.F.R. § 20.1304, it allowed the Board to consider 
additional evidence without having to remand the case to the 
agency of original jurisdiction (AOJ) for initial 
consideration and without having to obtain the appellant's 
waiver, which was contrary to 38 U.S.C.A § 7104.  

Here, the RO has not provided the veteran notice of the VCAA.  
This is a violation of Quartuccio; Disabled American 
Veterans, supra.  The Board may not proceed with appellate 
review without correcting this procedural deficiency.  Under 
Disabled American Veterans, supra, the Board may not provide 
the notice on its own.  

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.	The RO should send a letter to the 
veteran and his representative 
informing them of the pertinent 
provisions of the VCAA.  Specifically, 
it should be indicated which of the 
parties is responsible for obtaining 
which evidence.  The notice provided 
should also be in accord with the 
aforementioned Court cases, 
38 U.S.C.A. §§ 5102, 5103, 5103A, 
(West 2002), and any other applicable 
legal precedent.  See Quartuccio; 
Disabled American Veterans, supra.

2.	The RO should contact the National 
Personnel Records Center and attempt 
to obtain treatment records from the 
U.S. Army Hospital, Camp Kue, 
apparently in the Ryukyu Islands, for 
the year 1965, when the veteran 
reported that he was treated for a 
nervous condition frequently.  To the 
extent there is an attempt to obtain 
records that is unsuccessful, the 
claims folder should contain 
documentation of the attempts made.  
The veteran and his representative 
should also be informed of the 
negative results.

3.	Thereafter, and whether or not records 
are obtained, the veteran should be 
afforded appropriate VA examination 
regarding the claim for service 
connection for depression secondary to 
his service-connected head injury.  
The claims folder should be made 
available to the examiner for review 
prior to the examination.  The 
examination must encompass a detailed 
review of the veteran's relevant 
history and current complaints, as 
well as a comprehensive clinical 
evaluation and any diagnostic testing 
deemed necessary by the examiner to 
determine the date of onset and the 
relationship, if any, of depression to 
the veteran's service.  

The examiner should indicate whether 
it is at least as likely as not that 
the veteran's depression is related to 
his service, to include, secondary to 
the service-connected head injury.  If 
any manifested chronic disability 
cannot be medically linked or 
attributed to the veteran's military 
service on a medical scientific basis, 
and without invoking processes 
relating to guesses or judgments based 
upon mere conjecture, the examiner 
should clearly and specifically so 
indicate in the examination report.  
If chronic pathology is identified 
years post-service, that too should be 
noted.

4.	After completion of the requested 
development, the RO should review the 
veteran's claims on the basis of all 
the evidence of record.  If the action 
taken remains adverse to the veteran 
in any way, he and his representative 
should be furnished an appropriate 
Supplemental Statement of the Case 
(SSOC).

The SSOC should additionally include 
consideration and a discussion of 
38 C.F.R. § 3.655 if the veteran fails 
to appear for a scheduled examination.  
In such case, the RO should include a 
copy of the notification letter in the 
claims file as to the date the 
examination was scheduled and the 
address to which notification was 
sent.  If a copy of the letter cannot 
be obtained, personnel at the VA 
medical center should certify the 
address to which the letter was sent, 
and provide information that it was 
not returned as undeliverable.

The SSOC should additionally include a 
discussion of all evidence received 
since the last statement of the case 
was issued.  The veteran and his 
representative should then be afforded 
an opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	D. C. Spickler
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



